UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON MICHAEL DOHOGN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00121-JAB-1)


Submitted:   July 29, 2016                 Decided:   August 10, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron    Michael      Dohogn    appeals    his    conviction    and   the

sentence imposed after he pled guilty to possession of a machine

gun, in violation of 18 U.S.C. § 922(o) (2012).                    Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that he has found no meritorious grounds for

appeal but questioning whether Dohogn’s sentence is reasonable

in light of Dohogn’s challenge to the sentence enhancement for

possessing a firearm in connection with another felony.                     U.S.

Sentencing    Guidelines     Manual    § 2K2.1(b)(6)(B)     (2014).      Dohogn

was advised of his right to file a pro se supplemental brief,

but has not done so.

      Counsel correctly concedes that United States v. Barlow,

811 F.3d 133, 137-40 (4th Cir. 2015), cert. denied, 136 S. Ct.
2041 (2016), precludes Dohogn’s claim that his North Carolina

offense of breaking and entering a motor vehicle is not a felony

for   purposes   of   the    Sentencing     Guidelines.     Accordingly,      we

conclude that the district court did not err in its calculation

of the Guidelines range and imposition of a within-Guidelines

sentence.     See United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014) (“Any sentence that is within or below a properly

calculated Guidelines range is presumptively reasonable.”).

      In   accordance    with   Anders,     we   have   reviewed   the   entire

record for any meritorious grounds for appeal and have found

                                        2
none.     Accordingly, we affirm Dohogn’s conviction and sentence.

This court requires that counsel inform Dohogn, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Dohogn requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may   move    in    this   court   for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Dohogn.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                         3